PER CURIAM.
Randy Bizzard appeals his conviction and sentence, contending that the trial court erred in denying his motion to suppress evidence and imposing costs without citing statutory authority. We affirm his conviction and reverse and remand on the cost issue.
There is competent, substantial evidence to support the trial court’s conclusion that the encounter between Bizzard and two law enforcement officers was consensual. Florida v. Bostick, 501 U.S. 429, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991); Hosey v. State, 627 So.2d 1289 (Fla. 5th DCA 1993), review denied, 639 So.2d 978 (Fla.1994). We therefore find no error in the denial of appellant’s motion to suppress.
The trial court, however, failed to cite the statutory authority for imposing $100 for costs of the crime laboratory trust fund. We therefore reverse Bizzard’s sentence and remand with directions to the court to make reference to the statute in its written order or delete the amount. Anderson v. State, *332658 So.2d 1231 (Fla. 1st DCA 1995); Wright v. State, 654 So.2d 252 (Fla. 1st DCA 1995).
AFFIRMED IN PART, REVERSED IN PART and REMANDED.
ERVIN, MINER and WEBSTER, JJ., concur.